Dismissed and Opinion Filed November 22, 2019




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01309-CV

    REWA C. HALTON, RODNEY G. HALTON, AND ALL OTHER OCCUPANTS,
                              Appellants
                                 V.
          DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-03485-A

                            MEMORANDUM OPINION
                         Before Justices Molberg, Reichek, and Evans
                                 Opinion by Justice Molberg
       Stating they have settled their dispute with appellee, appellants have moved to dismiss the

appeal with prejudice. We grant the motion and dismiss the appeal with prejudice. See TEX. R.

APP. P. 42.1(a)(1).




                                                 /Ken Molberg//
                                                 KEN MOLBERG
                                                 JUSTICE



181309f.p05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 REWA C. HALTON, RODNEY G.                         On Appeal from the County Court at Law
 HALTON, AND ALL OTHER                             No. 1, Dallas County, Texas
 OCCUPANTS, Appellants                             Trial Court Cause No. CC-18-03485-A.
                                                   Opinion delivered by Justice Molberg,
 No. 05-18-01309-CV        V.                      Justices Reichek and Evans participating.

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.



Judgment entered this day of November 22, 2019.




                                             –2–